Citation Nr: 1629979	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-02 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease with coronary artery disease, claimed as due to herbicide exposure.

3.  Entitlement to service connection for bradycardia with pacemaker placement, including as secondary to ischemic heart disease.

REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1972 to December 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 RO decision.

A videoconference hearing was held in May 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in May 2016.  As this evidence was submitted subsequent to her substantive appeal that was received after February 2, 2013, it is subject to initial review by the Board because the Veteran has not explicitly requested AOJ consideration of this evidence.  38 U.S.C.A. § 7105(e) (West 2014).  In fact she waived initial RO review of this evidence in May 2016.

The issues of entitlement to service connection for ischemic heart disease and bradycardia with pacemaker placement are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the competent and credible evidence shows that the Veteran does not have a current diagnosis of type II diabetes mellitus. 



CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service, nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  In January 2012, the Veteran signed a Fully Developed Claim (FDC) Certification form indicating that she had submitted all information or evidence to support her claim and had no additional information or evidence to provide.  The FDC form includes notice to the claimant of what evidence is required to substantiate a claim for service connection and of the claimant's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Thus, the notice that is part of the FDC form submitted by the Veteran satisfies the duty to notify.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of her claim, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements, internet articles, lay statements, and hearing testimony in support of her claim.  VA has obtained service treatment records (STRs), and VA and private medical records.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

As discussed below, the weight of the probative evidence shows that the Veteran does not have current type II diabetes mellitus.  She has not provided any information concerning the existence of medical evidence that could support her claim.  Accordingly, in the absence of competent evidence of a current disability that may possibly be related to service, a VA medical examination is not warranted at this time.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam); Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination.) 

The appellant testified at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to the events in service and her treatment history.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Diabetes Mellitus

The Veteran contends that she has diabetes mellitus that was caused by in-service exposure to Agent Orange while stationed in Guam during the Vietnam era.  She testified that she was diagnosed with diabetes in about 2010.

Governing law provides for presumptive service connection based on exposure to herbicides/Agent Orange in service for certain enumerated diseases (including type II diabetes mellitus).  A Veteran who served on land in Vietnam is presumed to have had such exposure.  VA has extended this presumption to Veterans who served in other areas where Agent Orange is known to have been used.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015).  In this case, the Veteran is not shown to have served in Vietnam, and does not allege otherwise.  Rather, she contends that she was exposed to Agent Orange while she was stationed in Guam in the 1970s.

Service treatment records are negative for diabetes mellitus.  Post-service medical records are entirely negative for a diagnosis of diabetes mellitus.  Instead, recent medical records reflect that the Veteran has been diagnosed with prediabetes, and that her VA medical providers have advised her that she is at risk of developing diabetes mellitus.  See July 2011 VA treatment note and letter, and subsequent VA medical records.  She has been prescribed medication for her condition of prediabetes.  In May 2016, the Veteran submitted a copy of a May 2016 report of laboratory results of blood tests, showing that her fasting blood glucose (FBG) was 107 and her A1C was 5.8.  The report indicated that FBG values of 100 mg/dL to 125 mg/dL (impaired glucose), and A1C values of 5.7 to 6.4% indicated an increased risk for the development of type 2 diabetes.  A diagnosis of diabetes is not shown in any of the medical records on file.

The Board finds that the weight of the evidence is against the claim of service connection for diabetes mellitus.  Regardless of whether or not the Veteran was exposed to herbicides during service as she claims, the fact remains that there is no evidence of a current diagnosis of type II diabetes mellitus.  Although the Veteran is a nurse, and is competent to state that she has diabetes, the Board finds that her opinion as to this matter is less probative than the extensive medical records on file from her treating physicians which consistently indicate that she only has prediabetes, and is at risk of developing diabetes mellitus type II.  The Veteran testified at the hearing that all of the relevant post-service medical records are on file.

The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Degmetich, supra; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran has contended that she has diabetes mellitus, service connection for diabetes mellitus is not warranted in the absence of proof of a current disability. 

In summary, the record fails to show competent and probative evidence of type II diabetes mellitus in service or currently, and the preponderance of the evidence is against a finding that the claimed condition is due to or aggravated by service.  Therefore, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

ORDER

Service connection for diabetes mellitus, type II, is denied.


REMAND

In this case, the Veteran contends that she was exposed to Agent Orange in service on Guam during the Vietnam era, and that this exposure caused or contributed to her post-service diagnosis of heart disease.

Her DD Form 214 reflects that her last duty assignment was NRMC Guam, and her service treatment records also reflect that she served on Guam.

Ischemic heart disease is a disease associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e).

In written statements submitted in September 2012, October 2013, and January 2014, the Veteran said that she served as a nurse during active duty on Guam from September 1974 to December 1975.  She said that during her Guam service, she routinely came into contact with Vietnamese refugees who had been evacuated from the Vietnam Theater of operations.  She contended that these refugees were likely exposed to Agent Orange, and that she was also exposed to Agent Orange as a result of her physical contact with these refugees.

In December 2013, the AOJ made a formal finding that the Veteran was not exposed to Agent Orange in Guam.  The AOJ stated that there was no evidence from the Department of Defense corroborating the presence of herbicides on Guam during the Vietnam era.  However, it does not appear that the AOJ contacted the Joint Services Records Research Center (JSSRC) in an attempt to verify the Veteran's assertions.

At her May 2016 hearing, the Veteran contended that she was stationed at Andersen Air Force Base on Guam, and that Agent Orange was sprayed and/or stored there during this period.  She testified that she jogged around the base four times per week, and asserted that she was exposed to Agent Orange on the base, and that defoliants were used around the perimeter of the base.  She submitted an internet fact sheet from the Environmental Protection Agency showing that Andersen Air Force Base, in Yigo, Guam, is a Superfund site, and that various hazardous substances have been found there.

The Veteran has submitted articles that suggest that herbicide agents were stored or sprayed on Guam.  The Veteran's service treatment records (which do not reflect treatment for heart disease) show that she was stationed on Guam.  Her service personnel records are not in the claims file. 

The Board notes that in Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not only determine whether the Veteran has service in a location which would entitle her to a presumption of having been exposed to herbicides, but also must determine whether her current disability is the result of active service under 38 U.S.C.A. § 1110 (West 2014) and 38 C.F.R. § 3.303(d) (2015), to include as due to possible exposure to herbicides on Guam.

The Board finds that the RO must attempt to obtain service personnel records that would more accurately determine when and where the Veteran was stationed, and to determine if Agent Orange or other herbicides were used in those places.  The Veteran has testified that she worked at Andersen Air Force base, and jogged around the perimeter of the base four times per week.  If exposure to herbicides is not verified, a request must then be sent to the Joint Services Records Research Center (JSSRC) for verification of the Veteran's possible Agent Orange exposure at Andersen Air Force Base in Guam, to include from September 1974 to December 1975.  If the JSRRC determines that there is insufficient information to verify the Veteran's claimed exposure, a formal finding should be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's service personnel records to determine when and where she served while stationed in Guam. 

2.  A request must be sent to the JSRRC for verification of the Veteran's possible Agent Orange exposure at Andersen Air Force Base during her military service, to include from September 1974 to December 1975.  If the JSRRC determines that there is insufficient information to verify the Veteran's claimed exposure, a formal finding should be made in this regard and associated with the record.

3.  After completion of the above, the AOJ should review the expanded record and readjudicate the claims.  If the claims remain denied, then the AOJ should furnish the Veteran and her representative with a supplemental statement of the case, and afford them a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


